Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Claims 1, 14 and 21 is allowable. The restriction requirement between Species A-D, as set forth in the Office action mailed on 01/05/2012, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species B-D  is withdrawn.  Claims 7-10, 13 and 23-25, directed to Species B-D no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Please Rejoin Claims 7-10, 13 and 23-25


Allowable Subject Matter
Claims 1, 3-21, 23-25 are allowed.
The following is an examiner's statement of reasons for allowance: 
With regards to claims 1 none of the prior art teaches or suggests, alone or in combination, “a plurality of second conductive layers spaced apart from each other in a plan view along a second direction substantially perpendicular to the first direction, connected to the first conductive layer through at least one of the plurality of contact holes, respectively, and arranged to overlap the first conductive layer in a plan view; and a clamping portion disposed between the plurality of second conductive.”

With regards to claims 14 none of the prior art teaches or suggests, alone or in combination, “a second conductive portion arranged above the first upper surface, and a third conductive portion arranged above the second conductive portion and having a third lower surface facing the first upper surface and a third upper surface opposite to the third lower surface, wherein the space overlaps at least a portion of the first upper surface, at least a portion of the third lower surface, and the first conductive layer, and wherein the at least the portion of the first upper surface and the at least the portion of the third lower surface directly contact the driving terminals.”

With regards to claims 21 none of the prior art teaches or suggests, alone or in combination, “a second conductive portion arranged above the first upper surface, and 


Claims 3-13, 15-20 and 23-25 are allowed as being dependent on allowable Claims 1, 14 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891       

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891